DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 29 APR 2022.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 29 APR 2022 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Priority
This application is a 371 of PCT/ PCT/IB2017/000091. Applicant’s claim for the benefit of a prior-filed application PCT/IB2017/000091 filed 13 January 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of prior-filed provisional applications 62/384,651 filed 7 September 2016; 62/337,752 filed 17 May 2016; and 62/279,534 filed 15 January 2016, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Amendments
	Applicant’s amendments filed on 29 APR 2022 are acknowledged. Applicant cancelled claims 17, 19, and 31-40 and amended claims 13, 15, and 20. Claims 13-17, 19-23 and 31-40 are pending and under examination.
Claim Status
Claims 1-12, 17-19, and 24-40 are cancelled. Claims 13, 15, and 20 are amended. Claims 13-16 and 20-23 are pending and under examination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ELLIMAN–Ionescu–Lai–Rani–D’Arcy–ELLIMAN–Stender–Hall
Claims 13-16 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over  ELLIMAN (WO2014170411A1; Publ. 23 OCT 2014; cited in IDS filed on 30 AUG 2018), Ionescu (Ionescu L, et al. American Journal of Physiology-Lung Cellular and Molecular Physiology. 2012 Dec 1;303(11):L967-77), Lai (Lai, R.C., et al. (2012) International Journal of Proteomics, pp.1–14), Rani (Rani, S., et al. (2015) Molecular Therapy, 23(5), 812-823),  D’Arcy (D'Arcy, S. Doctoral dissertation; 2012), ELLIMAN (WO2013117761; Publ. 15 AUG 2013; cited in IDS filed on 30 AUG 2018), Stender (Stender S, et al. Eur Cell Mater. 2007 May 31;13:93-9), and Hall (Hall BM, et al. Molecular Therapy. 2004 May 1;9(S1):S372).
ELLIMAN (WO2014170411A1) is directed to SDC2, compositions that comprise SDC2, and vectors encoding SDC2 (Abstract). ELLIMAN’s SDC2 compositions are directed to treatment of mammalian cells to achieve immunomodulation or for other specific therapeutic interventions (Abstract). ELLIMAN teaches immunosuppressive potential of human MSCs, evidenced, for example, by studies showing inhibitory effects of MSCs on the proliferation immune cells (p. 1 ¶2). ELLIMAN teaches that SDC2 shed into culture medium from the surface of human MSCs had immunosuppressive properties when the SDC2-containing medium was used to treat a separate cell population (p. 7 ¶3). 
Thus, ELLIMAN establishes therapeutic effects of SDC2, i.e. immunosuppression, and the association of SDC2 with MSCs and MSC-conditioned media (MSc-CM)/supernatant. ELLIMAN teaches overexpression of SDC2 in MSCs through transfection of MSCs with an expression vector encoding SDC2 and increased shedding of SDC2 in conditioned medium from SDC2-tranfected MSCs (¶6 p. 13; claims 35-36; p. 27 ¶3-4; Fig. 1; pp. 27-28 joining paragraph and following paragraph). ELLIMAN (WO2014) thus obviates to one of ordinary skill in the art, before the effective filing date (EFD) of the instant application, a method of reducing an inflammation response in a mammal comprising delivering a composition comprising SDC2, or MSC-CM derived from SDC2+ MSCs comprising shed SDC2. ELLIMAN does not explicitly teach exosomes derived from MSCs or exosomes comprising SDC2 as a means of SDC2 delivery.
Like, ELLIMAN (WO2014), Ionescu teaches that MSCs have immune-suppressive or immunomodulatory effects in vivo (p. L967 ¶1). Ionescu teaches that the therapeutic effects of stromal stem cells or MSCs (derived from bone marrow “BM” or cord blood “CB”) are associated with paracrine signaling mediated by components present in MSC-CM (see, for example, Abstract, final ¶ p. L972 – ¶1 p. L975 and final ¶ p. L975). Ionescu’s teaching is consistent with ELLIMAN’s observations that shed SDC2 in MSC-CM from SDC2+ MSCs is immunosuppressive. However, Ionescu furthers the teaching of ELLIMAN (WO2014) by suggesting that MSC-CM paracrine effects may be mediated through exosomes (L975 ¶1). Thus, Ionescu suggests to a practitioner in the art, that the therapeutic effects of ELLIMAN’s MSC-CM may be due in part or in toto to exosomes derived from MSCs comprising the “shed” SDC2. It would immediately be understood by a practitioner that the MSCs and the exosomes shed by the MSCs would necessarily be SDC2 positive based on ELLIMAN’s teaching.
Rani, furthering the suggestion of Ionescu, teaches that therapeutic (immunosuppressive and anti-inflammatory) properties of mesenchymal (or stromal) stem cells (MSCs) are linked to the secretion of soluble factors with paracrine actions (Abstract; p. ¶1). Rani explains that the paracrine functions of MSCs could, at least in part, be mediated by extracellular vesicles (EVs) which are predominantly released from the endosomal compartment and contain a cargo that includes miRNA, mRNA, and proteins from their cells (MSCs) of origin (Abstract; p. ¶1). Rani teaches multiple diseases as clinical targets for EV-mediated treatments including lung inflammation (see, for example, Fig 2 and Table 4). Rani teaches that animal model-based studies suggest that EVs have significant potential as a novel alternative to whole cell therapies as EVs may have a superior safety profile and can be safely stored without losing function (Abstract). Rani also teaches that EVs can be readily isolated from MSCs of various origin and MSC-EVs are now known to have striking therapeutic benefits in a range of animal disease models. In some cases, these effects have been clearly shown to be of equal potency to those observed with whole cell MSC administration (p. 821 ¶2-3). And Rani discloses numerous studies where mammals treated with MSC-derived EV/exosomes experience therapeutic effects including anti-inflammatory effects (for example, p. 818 ¶5; p. 819 ¶5-6; Fig. 2; Table 4). Finally, Rani exemplifies how "exosomes" (EXOs), "microvesicles" (MVs), and “extracellular vesicles” (EVs) are often used interchangeably in the art to refer to cell-derived vesicles, which are released or shed into the extracellular environment by a cell, for example by a cultured cell or by a cultured mesenchymal stromal stem cell (MSC) (see, for example, Rani p. 813 ¶4 – p. 814 and Tables 1-2). 
Thus, Ionescu and Rani teach and/or fairly suggest that the therapeutic effects associated with MSCs are paracrine effects of molecules present in MSC-CM and are due in part or in toto to secreted extracellular vesicles (EVs)/exosomes that comprise, internally or embedded in their cell-derived membranes, biomarkers such as proteins that mediate MSC-associated therapeutic effects. 
Thus, Ionescu and Rani convey that the therapeutic paracrine effects of ELLIMAN’s SDC2+ MSC-CM is due to, or is likely due to, MSC-derived exosomes/EVs comprising SDC2. Additionally, as cited in the prior Office action, Lai teaches that SDC2 is a recognized, naturally occurring component of MCS-derived exosomes (Table 1).
In regard to the instant invention, ELLIMAN (WO2014) specifically teaches transfecting stromal cells/MSCs with vector constructs to increase SDC2 expression in MSCs (p. 13 ¶6). ELLIMAN specifically teaches that transfecting stromal cells/MSCs with vector constructs to increase SDC2 increases shedding of SC2 into the cell supernatant (i.e. into the conditioned medium) of transfected MSCs (p. 13 ¶6; p. 27 final ¶; and citations provided above). In view of the prior art cited above, one of ordinary skill in the art would reasonably expect the increased SDC2 in said supernatants to correlate with increased levels of SDC2 in EVs/exosomes shed from MSCs expressing SDC2 as well. This expectation is supported by ELLIMAN’s observation that SDC2 was shown to be increased both in MSCs and in MSC-CM. 
Furthermore, in view of Lai, a practitioner would expect SDC2 to be present in exosomes derived from MSCs expressing SDC2. That SDC2+ cells naturally occur as a sub-set of MSCs is demonstrated by both Lai and ELLIMAN (WO2014) cited above and also by D’Arcy and ELLIMAN (WO2013117761), cited below. 
D'Arcy (2012) is directed to isolation and characterization of novel stromal cell populations from human bone marrow and teaches both MACS and FACS for enrichment, depletion, or direct sorting of several cell populations based on expression of antigens (Abstract ¶1 and Section 3.1 ¶3, p. 77) including surface antigen SDC2. D’Arcy indicates that SDC2 was originally highlighted as a potential MSC-marker based on results generated by transcriptional microarray and cluster analysis comparing MSCs, fibroblasts, CD34+ cells and smooth muscle cells (¶3 p. 79). In this respect, D’Arcy confirms the findings of ELLIMAN (2014) and Lai, namely, that a subset of MSCs (ELLIMAN), and a subset of MSC-derived EXOs (Lai), were known to express a detectable level of SDC2 (ELLIMAN WO2014, as cited above; and Lai, p. 3/section 2.1 and p. 6, Table 1, col. 9, as cited in the prior Office action). Furthermore, D’Arcy is specifically directed to advance MSC isolation techniques by enabling the culture of a defined MSC population. D’Arcy’s technique includes an efficient process for isolation of SDC2-expressing BM MSCs (see, for example, Abstract ¶1, p. 80 ¶2; Sections 3.2.1.2 and 3.3.1.2; and p.90 ¶1; see also, Figs. 3.2 and 3.3).
In addition to D’Arcy, ELLIMAN (WO2013117761; see, in particular pp. 3-5 and Abstract) teaches prospective stromal stem cell isolation wherein, in a specific embodiment, antibody to human SDC2 binds to and is used to isolate stromal stem cells. ELLIMAN (WO2013) also discloses methods of obtaining a (clonal) population of cells, comprising isolating a single cell and deriving a (clonal) population of cells from the single cell, and optionally, further growing and/or expanding and/or passaging the cells in culture, wherein the human stromal stem cell is isolated from bone marrow and is positive for SDC2 (p. 4). In regard to claim 13, ELLIMAN (WO2013) further teaches populations of stromal cells, preferably stromal stem cells, wherein the cells may be enriched with respect to the SDC2 marker, wherein enrichment may result in 30% or more, 35% or more, or 40% or more cells being positive for the SDC2 marker (pp. 4-5, and 7).
Thus, prior art teaches and fairly suggests two ways of enhancing the percent of stromal cells/MSCs expressing SDC2: 1) cell-sorting and sub-culturing SDC2+ MSCs (as per D’Arcy and ELLIMAN WO2013117761) and 2) transfecting or transducing MSCs with vectors for overexpression of SDC2 (ELLIMAN WO2014170411A1). Furthermore a practitioner would reasonably expect more than 20% of exosomes to be positive for SDC2 if the cell population from which the exosomes were derived were also more than 20% positive for SDC2 and to therefore have potential therapeutic effects due to the SDC2 present in the exosomes. This is a common-sense assumption that exosomes derived from a cell population will share the biomarkers of those cells at similar ratios if the biomarkers have been shown to be present in exosomes. And Lai clearly indicates that SDC2 is a biomarker present in exosomes.
Thus, a practitioner of the art would reasonably expect either of these approaches as a means to increase the percent of SDC2+ MSCs in a cell population from cells naturally expressing SDC2+ (as per D’Arcy and ELLIMAN WO2013) to levels of at least 30% or 40% or more as indicated by ELLIMAN (WO2013; cited above). Or if a method of vector-mediated transduction is utilized (as per ELLIMAN WO2014), transduction efficiencies may be reasonably expected to generate cells (MSCs) positively expressing the target protein (SDC2) in excess of 65% up to 80% as demonstrated, for example, by Stender (2007) and Hall (2004), respectively. Stender and Hall are considered relevant prior art, in view of the instant invention, in that in both Stender and Hall the gene of interest is transduced into MSCs (see Stender, abstract ¶2; Hall ¶1). Thus, a practitioner would reasonably expect the SDC2+ MSCs in ELLIMAN (WO2014) to be more than 65% and up to 80% (as evidenced by HALL and Stender) when the MSCs were transfected for overexpression of SDC2. And a practitioner would reasonable expect a majority of the exosomes derived from those MSCs overexpressing SDC2 to be SDC2+ exosomes.
Furthermore, in view of the prior art cited above, that teaches MSC-CM as associated with immunosuppression and/or anti-inflammatory effects (ELLIMAN WO2014, Ionescu, and Rani) and that EVs/exosomes/MVs are present in the MSC-CM and are paracrine-mediators of naturally occurring biomarkers (as per Ionescu and Rani), a practitioner in the art would reasonably expect the paracrine-mediated effect of ELLIMAN’s SDC2+ MCS-derived supernatant (i.e. MSC-CM) to be mediated by MSC-derived exosomes/EVs from SDC2-positive MSCs. This expectation is reinforced by Lai’s report of SDC2+ exosomes derived from MSCs. In fact, there is no indication that ELLIMAN’s shed SDC2 in the supernatant of SDC2+ MSCs is not exosome- or EV-associated SDC2 derived from SDC2+ MSCs.
Thus, it would be prima facie obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to improve the method of ELLIMAN (WO2014) by delivering exosomes/EVs derived from the SDC2+ MSCs (with or without SDC2+ MSCs, as in claim 20) in a method for reducing an inflammation response in a mammal. It would be obvious to do so, because Rani teaches MSC-derived exosomes/EVs as an alternative treatment to delivering MSCs and ELLIMAN (WO2014) teaches administration of SDC2+-MSCs (claims 20-22, 25, 27) and SDC2+ MSC-CM for reducing inflammation. It would also be obvious to a practitioner to combine SDC2+ MSCs and SDC2+ exosomes/EVs for treatment because Rani teaches that MSCs and EVs/exosomes, comprising the paracrine signaling compounds associated with MSCs and/or MSC-CM, are both considered to have and/or share therapeutic effects. And ELLIMAN (WO2014) clearly teaches methods including administration of SDC2+ MCSs and SDC2+ MSC-CM comprising the paracrine signaling “shed” SDC2+ (p. 7 ¶2-3). Thus, combining SDC2+ MSCs and SDC2+ exosomes/EVs in methods for reducing inflammation would be obvious to a practitioner in the art according to the teachings of Rani and ELLIMAN (WO2013 and WO2014). 
Furthermore, in regard to claims 13 and 20, a practitioner would find it obvious to deliver a composition comprising exosomes derived from a population of stromal stem cells, wherein 20% or more of the cells are positive for SDC2, to a site of the inflammation response, because ELLIMAN (WO2013) teaches enriching SDC2+MSCs for use in pharmaceutical compositions for treating a disease or disorder in an animal (claims 1-6, 50 and 54). And because ELLIMAN (WO2014) teaches the therapeutic effects of SDC2 in reducing inflammation by administering compositions comprising SDC2 or MSCs comprising SDC2 and that increased SDC2 on the surface of human MSCs rendered the cells more immunosuppressive compared with control MSCs (p. 9 ¶3). And, it would also be obvious to a practitioner to deliver the SDC2+ exosomes to the site of inflammation because Rani teaches delivery of MSC-EVs to the site of inflammation (p. 818 ¶4) and ELLIMAN teaches local administration of SDC2+ compositions for treatment of inflammation (p. 12 ¶3). A practitioner would find it obvious, if SDC2+ exosomes are replacing (or augmenting; as in claim 20) the SDC2+ MSCs, to administer a composition comprising (for example, 30%) SDC2+ exosomes, and would have a reasonable expectation of success because ELLIMAN (WO2013) teaches administering compositions of 30% or more SDC2+ MSCs in order to obtain the desired treatment effect, e.g. immunosuppression or reduced inflammation (p. 4 ¶5 and claims cited above) and ELLIMAN teaches .
Thus, a method of reducing an inflammation response in a mammal comprising delivering a composition comprising exosomes derived from a population of stromal (MSC) stem cells, wherein 20% or more of the cells are positive for SDC2, to a site of the inflammation response, wherein the purified MSC-derived exosomes are SDC2+ would be obvious to a practitioner in the art prior to the EFD of the instant invention according to the teachings of ELLIMAN, Lai, Ionescu, Rani, and D’Arcy. A practitioner would have reasonable expectation of success because ELLIMAN teaches the immunosuppressive effect of SDC2+ MSCs and SDC2+ MSC-CM (see for example, claims 20-22, 25, and 27; and ¶3 p. 7; ELLIMAN WO2014), Lai teaches SDC2 as a component of MSC derived exosomes, Rani and Ionescu teach exosomes (or EVs) as the paracrine signaling component in MSC-CM, and as ELLIMAN and D’Arcy teach the techniques for enriching SDC2+ MSCs. And a practitioner would expect each of these components to share the properties of those demonstrated in the prior art, for example, SDC2 would be immunosuppressive, exosomes derived from SDC2+ MSCs would be SDC2+, and exosomes (with or without addition of SDC2+ MSCs) would provide a paracrine-mediated therapeutic effect demonstrated for MSCs and MSC-CM, and would thus have a reasonable expectation of success.
In regard to the further limitation of claim 14, Rani clearly teaches that MSC-derived EVs/exosomes are paracrine signaling components of MSC-CM (Abstract; p 813 ¶3; Fig. 2; Table 4; p. 818 ¶4 – p. 820 ¶4).
In regard to the further limitation of claims 15 and 16, Rani and ELLIMAN (WO2014) provide a variety of routes of administration including inhalation, topical, and others for local and systemic delivery (ELLIMAN: p.12, Ins. 25-30; Rani: Table 4, pp. 816-8).
In regard to the further limitation of claims 21 and 22, ELLIMAN (WO2014) teaches application of SDC2 compositions for treatment of diabetic wounds (p.11, ln.4 and pp. 31-3, Example 7 /Summary) and Rani and ELLIMAN (WO2013) teach applications for treating diabetic complications including atherosclerosis, nephropathy, cardiomyopathy, neuropathy, a kidney disorder, kidney failure, and diabetic ulcers (ELLIMAN WO2013 p. 14 ¶1; ELLIMAN WO2014 pp. 18-19 joining ¶; Rani Fig. 2; Table 4; pp. 818-819).
In regard to the further limitation of claim 23, ELLIMAN teaches application of SDC2 compositions for treatment of ARDS, sepsis, and chronic obstructive pulmonary disease (WO2013 p. 14 ¶1; WO2014 pp. 18-19 joining ¶), and Rani teaches applications for treatment of ALI including pneumonia and sepsis and pulmonary edema (Fig. 2 and p. 819).
Response to Applicant's Arguments
Applicant argues that ELLIMAN 2014 fails to disclose exosomes comprising SDC2 protein, or any potential effect thereof. Applicant’s argument has been fully considered but is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  ELLIMAN 2014 is not relied upon for the teaching of exosomes comprising SDC2; Lai is relied upon for teaching that naturally occurring exosomes comprise SDC2. ELLIMAN 2014 is not relied upon for teaching the therapeutic effects of exosomes; Ionescu and Rani are relied upon for teaching that exosomes are present in SC-conditioned media (media in which MSCs have been propagated) and that exosomes have therapeutic effects associated with the proteins and or biomolecules present in the exosomes. D’Arcy and ELLIMAN are relied upon to teach that SDC2 can be upregulated or expressed in MSCs and that SDC2 positive MSCs can be isolated and cultured. Increasing the concentration of SDC2 positive MSCs or increasing the SDC2 expressed in MSCs would reasonably lead to an expectation of an increase of SDC2 in the cells, at the cell surface, and present in MSC-derived exosomes or the SC-CM. ELLIMAN 2014 is relied upon for the teaching of the therapeutic effects or potential effects of SDC2. ELLIMAN does not teach away from the therapeutic effects of SDC2 at all, whether the SDC2 is present on the cell membrane (analogous to SDC2 present on an exosome membrane) or proteolytically cleaved and free from membrane domains. ELLIMAN, 2014 and 2013, teaches that SDC2 is expected to be biologically active to provide therapeutic effect(s) whether in SCs or in conditioned media or in purified recombinant form (see, for instance, 2014, p. 6 lns 16-20; 2013, p. 3¶2, p. 32¶2) and is silent in regard to the elements taught be the other cited art. ELLIMAN is silent but does not teach away from the presence of SDC2 in exosomes. ELLIMAN is silent but does not teach away from therapeutic effects of biomolecules present in exosomes. 
Applicant also argues that a person of ordinary skill in the art would have had no reason to look to the “mesenchymal stem cell exosome teachings of Ionescu and Rani because they are teaching different cells that have demonstrably different properties compared with the SDC2+ stromal stem cells of Elliman 2013.” This argument has been fully considered but is not found persuasive because Ionescu and Rani teach MSCs, D’Arcy and ELLIMAN 2013 teach SSCs, Lai teaches MSCs, and application is directed to MSCs [0003] there is no evidence that the cells are different or that they have demonstrably different properties compared with the SDC2+ stromal stem cells of Elliman 2013. Furthermore, the claims are not commensurate in scope with the argued elements. Furthermore, prior art teaches that mesenchymal stem cells and stromal stem cells are related and at least somewhat similar (see, for example, D’Arcy, section 1.3, especially p.5¶1), and there is no evidence provided that SSCs and/or MSCs are demonstrably different with regard to the shedding of extracellular vesicles such as exosomes.
Prior Art Made of Record
Vader (Vader P, et al. Advanced Drug Delivery Reviews. Available online 27 February 2016; 2016 Nov 15;106:148-56) teaches a method for increasing expression of a biomarker in EVs/exosomes derived from transduced/loaded donor cells. 
Mathivanan (Mathivanan S, et al. Proteomics. 2009 Nov;9(21):4997-5000) teaches that the presence of tissue/cell type-specific proteins in exosomes allows researchers to isolate them using immunoaffinity capture methods (Abstract and ¶1 p. 4997).
MITSIALIS (WO2012125471A1, Publ. 20 SEP 2012) is directed to an invention providing compositions comprising mesenchymal stem cell (MSC) derived exosomes (MEX), and methods of their use in subjects having certain lung diseases including inflammatory lung disease (Abstract). 

Conclusion
Claims 13-16 and 20-23 are rejected. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633     

/KEVIN K HILL/Primary Examiner, Art Unit 1633